Case 2

21-cv-00127-MCS-JPR Document1 Filed 01/07/21 Page 1of15 Page ID#:1

Ruben M. RUiz, Esq., Bar No. 190332
LAW OFFIE OF RUBEN M. RUIZ

674 County Square Drive, Suite 210
Ventura, CA 93003

Ph: (805) 644-8321

Fax (805) 644-0759

Attorneys for Plaintiff
Alfredo Ortiz

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Case No.:

COMPLAINT FOR DAMAGES:

ALFREDO ORTIZ
Plaintiff,

(1) 420U.S.C. § 1983 - Violation of
Civil Rights

(2) California Government Code
§ 845.6

(3) Negligence

(4) Medical Malpractice

vs.

COUNTY OF VENTURA, VENTURA
COUNTY SHERIFF BILL AYUB,
WELLPATH MANAGEMENT,
INCORPORATED, AND DOES 1
THROUGH 100, INCLUSIVE,

Defendants.
DEMAND FOR JURY TRIAL

ae es eae aS errs rn~ne ess nWa3“5rwm''’“r5--ernrn—=a”r_=>?Orr“WO™t” Ww”

 

Plaintiff ALFREDO ORTIZ, alleges as follows:

I.
JURISDICTION
1. Jurisdiction over the claims asserted herein is based upon federal
subject matter jurisdiction [42 U.S.C. § 1983] pursuant to 28 U.S.C. §§ 1331
and 1343(3).

 

COMPLAINT FOR DAMAGES

 

 
Case 2

tO

Lo

 

21-cv-00127-MCS-JPR Document1 Filed 01/07/21 Page 2of15 Page ID#:2

ll.
VENUE
>. Venue in the United States District Court, Central District of California,
is based upon 28 U.S.C. § 1391(a) (2) in that a substantial part of the events

giving rise to the claims occurred in this district.

III.
PARTIES
A. Plaintiff.
3. Plaintiff Alfredo Ortiz is now, and at all times herein mentioned was,
an individual residing in the City of Oxnard, County of Ventura, State of
California. During the events alleged herein, Plaintiff Alfredo Ortiz was an

inmate in the Ventura County Jail, located in Ventura, California.

B. Defendants.

4. Defendant County of Ventura (“Ventura County”) is now, and at all
times herein mentioned was, a governmental entity duly organized and existing
under the laws of the State of California and which oversees, owns, operates,
manages, directs and controls defendant Ventura County Sheriff's Department

(“VCSD”), an agency of Ventura County.

5. Defendant Ventura County Sheriff Bill Ayub (“Sheriff Ayub”) is now, and
at all times herein mentioned was, the Sheriff of Ventura County and was
responsible for the management, supervision, control and policy making at
Ventura County Jail (“VCJ”) and for the supervision and training of peace
officers employed by VCSD. Sheriff Dean is responsible for the care, custody,
control and safekeeping of inmates in his custody. California Government

Codes §§ 26605, 26610; California Penal Code § 4006. Sheriff Dean is

 

COMPLAINT FOR DAMAGES

2

 
Case 4¢21-cv-00127-MCS-JPR Document 1 Filed 01/07/21 Page 3o0f15 Page ID#:3

1 || responsible for: (1) the management and control of Ventura County Jail; (2) the

i)

selection, promotion, supervision, training, discipline and retention of agents

and employees working for VCJ, including custodial staff, counselors, advisors,

Lo

4 || nurses, doctors, physician assistants, medical staff, mental health staff,
5 | education staff and supervisors; and (3) the implementation of policies and

6 || procedures at VC).

8 6. Defendant Wellpath Management, Inc. (“Wellpath”) is now, and at all
9 | times herein mentioned was, a Deleware corporation providing medical services

10 | and staff to Ventura County, VCSD and VC).

12 7_ Defendant Allfredo Ortiz is now, and at all times herein mention was, a

13 || resident of the City of Oxnard, County of Ventura, State of California, and at all

 

14 || times mentioned herein, was in custody at the Ventura County Jail, operated by

15 | Defendant Ventura County under Defendant Sherif Bill Ayub.

17 8. The true names and capacities, whether individual, corporate,

18 || associate, or otherwise, of Defendants sued herein as Does 1 through 100,

19 || inclusive, are unknown to Plaintiff, who therefore sues said Defendants by such
0 || fictitious names. Plaintiff will amend this complaint to show such true names
21 || and capacities when she has ascertained the same. Plaintiff is informed,

22 || believes and thereupon alleges that each Doe Defendant named herein is, in

23 | some manner, legally responsible for the acts complained of. Does 1 through
24 | 25 are VCSD and/or VC] employees and staff. Does 26 through 50 are VCSD

25 || and/or VC} executive, management, and/or policy making staff and employees.
26 || Does 51 through 75 are Wellpath medical doctors and/or mental health

27 || professionals. Does 76 through 100 are Wellpath nurses, psych nurses, and/or

 

COMPLAINT FOR DAMAGES

 

3

 
Case ap21-cv-00127-MCS-JPR Document1 Filed 01/07/21 Page 4of15 Page ID#:4

1 || employees and staff.

WN

9. At all times herein mentioned Defendants, and each of them, were the

Lo

4 || agents, servants and employees of each of the Co - Defendants, and in doing
5 || the things herein mentioned were acting within the purpose, course and scope
6 | of their authorities and employment as such agents, servants and employees,

7 || and with the permission and consent of said Co- Defendants.

9 10. Plaintiff filed a governmental tort claim for money damages with
10 || Ventura County as required by the controlling sections of the California
11 | Government Code. The claim was rejected on July 14, 2020 and this complaint

12 || is timely filed.

13

14 IV.

15 STATEMENT OF FACTS

16

17 11. On or about mid-January 2020, Plaintiff Ortiz, while in custody at the

18 | Ventura County Jail, had a tooth or teeth removed by the medical staff at the
19 }] jail.

20 12. Plaintiff Ortiz after having his tooth/teeth removed was put in

21 || solitary confinement, or otherwise know as the hole, by the Ventura County Jail

22 || staff.

24 13. Plaintiff Ortiz remained in the hole for several days. At all times
25 || during his being kept in the hole, Plaintiff Ortiz complained of horrible pain
26 || and discomfort to his mouth area. At all such times, Plaintiff Ortiz complained
27 | to the Jail Staff of his discomfort and pain, asking and/or begging them for

28 || help and/or to get him medical help.

 

COMPLAINT FOR DAMAGES

4

 

 

 
Case 2

ie)

Lo

 

21-cv-00127-MCS-JPR Document1 Filed 01/07/21 Page5of15 Page ID#:5

14. After having complained to the Jail staff a multitude of times about
the pain and discomfort of his mouth, Plaintiff Ortiz was not given the proper

help and/or care, but merely given pain killers, such as an anti-inflammatory.

15. On or about January 27, 2020, Plaintiff Ortiz had to be rushed to the
local hospital for emergency medical services as he was almost non-responsive.

Although he was semi-conscious, he could not speak.

16. While at the hospital, the hospital doctors, diagnosed Plaintiff Ortiz

with an extremely swollen mouth area which prevented him from talking.

17. Shortly after his arrival at the hospital, Plaintiff was diagnosed with
an infection stemming from his mouth, or more closely to the area of where his
tooth/teeth were removed while at the Ventura County Jail just days earlier. At
the time, hospital doctors determined that the infection had spread to other
parts of his body due to his not receiving the proper care while at the jail. Due
to such, Plaintiff was medically induced into a coma to best treat him as well

as to minimize his pain and discomfort.

18. On or about January 30, 2020, after being in an induced coma for
three days and receving the proper medications and care, Plaintiff was taken

out of his coma as the Sheriff requested that he be taken back to the jail.

19. ON or about January 30, 2020, at the request fo the Sheriff, Plaitniff
Ortiz was returned to Ventura County Jail, and continued to receive his

medications orally there.

///

 

COMPLAINT FOR DAMAGES

5

 
Case 2

NO

Lo

 

21-cv-00127-MCS-JPR Document1 Filed 01/07/21 Page 6éof15 Page ID #:6

20. Several days after his return to the County Jail, Plaintiff continued to

feel pain, discomfort, ill, weak, and not properly taken care off by the Jail staff.

21. Plaintiff is informed, believes and thereupon alleges that Sheriff Ayub
is regularly provided with reports concerning the care and/or treatment of
inmates, improper classification of inmates, and other violations involving the
housing, care, mental health care, and treatment of inmates at VC). Sheriff
Dean is sued in his individual capacity, as a supervisor, for his own culpable
action or inaction in the training, supervision or control of his subordinates, or
his acquiescence in the constitutional deprivations conduct that showed
reckless or callous indifference for others. Sheriff Ayub’s affirmative conduct
involves: (1) his knowing failure to ensure enforcement of policies, rules or
directives that set in motion a series of acts by others which he knew, or
reasonably should have known, would cause others to inflict a constitutional
injury on Mr. Ortiz; (2) allowing the policy of placing inmates with severe
mental illness in solitary confinement for days on end, thereby significantly

exacerbating the injury to Plaintiff.

22. At all times herein mentioned, Mr. Ortiz was a pre-trial detainee
suffering from a serious medical issue. VCJ custodial and medical staff ignored
and/or disregarded their duties and responsibilities for Plaintiff's urgent

medical needs.

23. Defendants failed to provide Plaintiff Ortiz with adequate and/or
reasonable care and/or supervise/monitor him while in custody at the Ventura

County Jail

 

COMPLAINT FOR DAMAGES

6

 
Case 2

i)

Lo

 

'21-cv-00127-MCS-JPR Document1 Filed 01/07/21 Page 7of15 Page ID#:7

V.
FIRST CAUSE OF ACTION FOR RELIEF
42 U.S.C. §1983 VIOLATIONS
(Plaintiff v. All Defendants)

24. Plaintiff repeats and realleges paragraphs 1 through 27, inclusive, as

though set forth full herein.

25. 42 U.S.C. § 1983 provides in part: “Every person who, under color of
any statute, ordinance, regulation, custom, or usage, of any state.... subjects,
or causes to be subjected, any citizen of the United states or other person
within the jurisdiction thereof to the deprivation of any rights, privileges, or
immunities secured by the Constitution and laws shall be liable to the party
injured in an action at law , suit in equity, or other proper proceeding for

redress.”
COUNT | - 14°" AMENDMENT- MEDICAL CARE

26. The Fourteenth Amendment imposes duties on custodial and law
enforcement officials to provide humane conditions of confinement; to ensure
that inmates receive adequate food, clothing, shelter, and medical care; and to
take reasonable measures to guarantee the safety of inmates. A custodial
official’s deliberate indifference to a pretrial detainee’s medical needs
constitutes a violation of the Fourteenth Amendment’s Due Process clause.
Clouthier v. County of Contra Costa (9 Cir. 2010) 591 F.3d 1232, 1242,.A
serious medical need is present whenever the failure to treat the prisoner’s
condition could result in further significant injury or the unnecessary and

wanton infliction of pain.

 

COMPLAINT FOR DAMAGES

7

 

 

 
ny

Case 4

i)

2

Nw
a

 

'21-cv-00127-MCS-JPR Document1 Filed 01/07/21 Page 8of15 Page ID#:8

27. Defendants, Wellpath, Does 1 through 25 and Does 51 through 100,
acting under color of state law in their individual capacities, deprived Mr. Ortiz
of the rights, privileges, and immunities secured by the Fourteenth Amendment
of the United States Constitution by subjecting him, or through their deliberate
indifference allowing others to subject him to, delay and denial of access to
medical and mental health care for a serious but treatable medical and mental
health condition. These named defendants knew, or must have known: (1) that

Mr. Ortiz mental health condition was serious but treatable.

28. As a direct and proximate result of these named defendants’ acts
and/or omissions plaintiff, individually, sustained the injuries and seeks
damages and penalties available pursuant to 42 U.S.C. §§1983 and 1988 and
as otherwise allowed under California and federal statutes, codes and common

law.

29. The conduct of said defendants was despicable, fraudulent,
malicious, oppressive and in reckless and/ or conscious disregard of the rights
of decedent, entitling plaintiff to punitive and exemplary damages in an
amount sufficient to punish said defendants and to deter similar wrongdoing

by others.

COUNT I! -MUNICIPAL LIABILITY
(Plaintiff v. Ventura County)

30. Plaintiff is informed, believes and thereupon alleges that, at all times
herein mentioned, defendant Ventura County, with deliberate indifference and
conscious and reckless disregard for the safety, security and constitutional and
statutory rights of Plaintiff Ortiz, engaged in the unconstitutional conduct and

omissions as set forth hereinbefore. Ventura County authorized or ratified the

 

COMPLAINT FOR DAMAGES

 

 

8

 
Case 2

i)

Lo

NO
tO

N
bo

 

21-cv-00127-MCS-JPR Document1 Filed 01/07/21 Page9of15 Page ID#:9

wrongful acts of the individual defendants herein. The individual defendants’
wrongful conduct was the result of policies, practices and customs to subject
inmates of VC) to unconstitutionally inadequate treatment for inmates’ health
conditions and permitted and promoted unsafe conditions for inmates. The
actions and inactions of VCSD and its custody staff were known, or should have

been known, to the policy makers of Ventura County.

31. The customs, policies, practices and/or procedures of VCSD, which
were directed, encouraged, allowed and/ or ratified by policy making officers
for Ventura County, include, but are not limited to: (1) to deny inmates at VCSD
medical care and treatment: (2) to fail to properly classify, house and/or
monitor inmates at VCJ: (3) to fail to provide mental health care for inmates
with health issues; (4) to fail to institute or require and enforce proper and
adequate training, supervision, policies and procedures concerning the
handling of inmates needed medical assistance at VC); and (5) to allow,
tolerate, and/or encourage a “code of silence” among law enforcement officers

and sheriff department personnel.

32. As a direct and proximate result of these named defendants’ acts
and/or omissions, plaintiff, individually, sustained the medical injuries and
damages and seeks all damages and penalties available pursuant to 42 U.S.C.
§§1983 and 1988 and as otherwise allowed under California and federal

statutes, codes and common law.

33. The conduct of said defendants was despicable, fraudulent,
malicious, oppressive and in reckless and/ or conscious disregard of the rights
of decedent, entitling plaintiff to punitive and exemplary damages in an

amount sufficient to punish said defendants and to deter similar wrongdoing

 

COMPLAINT FOR DAMAGES

9

 
Case 2:21-cv-00127-MCS-JPR Document 1 Filed 01/07/21 Page 100f15 Page ID#:10

i)

Lo

 

by others.

COUNT III- SUPERVISORY LIABILITY
(Plaintiff v. Sheriff Dean and Does 26 through 50)

34. These named defendants acted under color of law, the acts of these
defendants’ subordinates deprived Plaintiff Ortiz of his state and federal rights
as alleged herein, and these named defendants directed their subordinates in
the acts that deprived Plaintiff Solorzano of his rights. These defendants set in
motion a series of acts by their subordinates that they knew, or should have
known, would cause these subordinates to deprive Plaintiff Ortiz of his state
and federal rights; these named defendants knew, or reasonably should have
known, that their subordinates were engaging in these acts and omissions;
and these named defendants failed to act to prevent their subordinates from

engaging in such conduct.

35. Sheriff Dean and Does 26 through 50: (1) failed to properly train,
assign, supervise and guide their staff and medical personnel assigned to VC);
(2) knew of the denial of access to health care and treatment to inmate
patients, causing injury; (3) failed to supervise the services for pretrial detainee
inmates: (4) failed to have adequate staff and personnel and had inadequate
leadership and supervision; (5) failed to provide care or access to adequate
and/or reasonable medical services for inmate patients with treatable medical
conditions: and (6) operated with inadequate safeguards , audits, or reporting

requirements reviewable by supervisors.

36. As a direct and proximate result of these named defendants’ acts
and/or omissions, plaintiff sustained injuries and/or damages, and seeks

recovery of all damages and penalties available pursuant to 42 U.S.C. §§1983

 

COMPLAINT FOR DAMAGES

10

 
Case 2:21-cv-00127-MCS-JPR Document1 Filed 01/07/21 Page11o0f15 Page ID#:11

 

and 1988 and as otherwise allowed under California and federal statutes, codes

and common law.

37. The conduct of said defendants was despicable, fraudulent,
malicious, oppressive and in reckless and/ or conscious disregard of the rights
of decedent, entitling plaintiff to punitive and exemplary damages in an
amount sufficient to punish said defendants and to deter similar wrongdoing

by others.

Vi.
SECOND CAUSE OF ACTION FOR RELIEF
CALIFORNIA GOVERNMENT CODE §845.6
(Plaintiff v. Ventura County and Does 1 through 25)

38. Plaintiff repeats and realleges paragraphs 1 through 27, inclusive, as

though set forth full herein.

39. Government Code § 845.6 provides in pertinent part: “[A] public
employee, and the public entity where the employee is acting within the scope
of his employment, is liable if the employee knows or has reason to know that
the prisoner is in need of immediate medical care and he fails to take

reasonable action to summon such medical care.”

AQ. Doe defendants 1 through 25 are VCSD and/or VC) staff and
employees who knew, or had reason to know: (1) that Plaintiff Ortiz was in need
of immediate and/or a higher level of medical care, treatment, observation and
monitoring; (2) that Mr. Solorzano should not have been placed in the “hole”

right after a medical procedure.

 

COMPLAINT FOR DAMAGES

11

 
Case 2:21-cv-00127-MCS-JPR Document1 Filed 01/07/21 Page 120f15 Page ID#:12

tO

Lo

 

41. Each of these named defendants failed to take reasonable action to:
(1) summon and/or to provide Plaintiff Ortiz access to medical care and
treatment: and (2) provide proper monitoring and housing accommodations as
indicated under the circumstances. These named defendants failed to take
reasonable action to provide Plaintiff access to such care, treatment,
monitoring and housing as his circumstances required, all in violation of

California Government Code §845.6.

42. As a legal and proximate cause of the afformentioned acts of these
named defendants, Plaintiff was injured as set forth herein and his losses
entitle him to damages, in an amount according to proof, according to

California law.

Vil.
THIRD CAUSE OF ACTION FOR RELIEF
NEGLIGENCE
(Plaintiff v. Sheriff Dean, CFMG, Does 1 through 100)

43. Plaintiff repeats and realleges paragraphs 1 through 27, inclusive, as

though set forth full herein.

44. Cal. Civ. Code § 1714(a) provides that: “Everyone is responsible, not
only for the result of his wilful acts, but also for the injury occasioned to
another by his want of ordinary care or skill in the management of his property
or person...” Defendants had a duty to: (1) render access and delivery of
medical care, treatment and/or emergency services to Plaintiff Ortiz for his
health condition; and (2) provide reasonable security, housing and monitoring

of him as he was in their care, custody and control and under their sole and

 

COMPLAINT FOR DAMAGES

12

 
Case 2:21-cv-00127-MCS-JPR Document1 Filed 01/07/21 Page 130f15 Page ID#:13

No

Lo

 

exclusive medical care and treatment.

45. Negligence consists of acts or omissions which are not compatible
with the standard of care exercised by a reasonable man of ordinary prudence.
Defendants breached their duties by failing to properly house, monitor, care

for, provide appropriate medical care and treatment and to Plaintiff.

46. As a direct and proximate result of the negligence of defendants,
whose acts were a substantial factor in bringing about the injuries plaintiff has
suffered. As a further legal and proximate result, Plaintiff has been damaged in

an amount according to proof.

VIII.
FOURTH CAUSE OF ACTION FOR RELIEF
MEDICAL MALPRACTICE
(Plaintiff v. Wellpath and Does 51 through 100)

47. Plaintiff repeats and realleges paragraphs 1 through 27, inclusive, as

though set forth full herein.

48. During the time that defendants provided medical and mental care to
Plaintiff Ortiz, they held themselves out to be members of the medical
profession and/or nurses, technicians or other medical personnel, in that they

were to provide health care, services and treatment within the standard of care.

49. These named defendants, and each of them, negligently rendered
medical services, failed to render medical services and failed to conform to the

standard of care required of them in rendering care to, or in rendering

 

COMPLAINT FOR DAMAGES

13

 
Case 2:

Lo

WN

 

1-cv-00127-MCS-JPR Document 1 Filed 01/07/21 Page 14o0f15 Page ID#:14

professional services to Plaintiff Ortiz, leaving him to develope infection(s).

50. As a direct and proximate result of the afformentioned conduct of

these named defendants, and each of them, plaintiff has suffered, and will

continue to suffer damages.

WHEREFORE, Plaintiff prays for judgment against Defendants, and each

of them, as follows:

1.

5.

FIRST CAUSE OF ACTION FOR RELIEF

For general damages, in an amount according to proof;

. For special damages, in an amount according to proof;

2
3.
4

For punitive damages;

. For statutory damages;

For prejudgement interest;

6.For attorney’s fees and costs of suit; and

7.

proper.

nm BB W WN

proper.

For such other and further relief as the Court may deem just and

SECOND CAUSE OF ACTION FOR RELIEF

. For compensatory damages, in an amount according to proof;

For statutory damages, in an amount according to proof;

. For punitive damages;
. For costs of suit; and

. For such other and further relief as the Court may deem just and

THIRD CAUSE OF ACTION FOR RELIEF

. For general damages in an amount according to proof;

 

COMPLAINT FOR DAMAGES

14

 
Case 2:41-cv-00127-MCS-JPR Document1 Filed 01/07/21 Page 150f15 Page ID#:15

 

 

2. For special damages, in an amount according to proof;
3. For costs of suit incurred herein; and
4. For such other and further relief as the Court may deem just and

proper.

FOURTH CAUSE OF ACTION FOR RELIEF
1. For general damages in an amount according to proof;
2. For special damages, in an amount according to proof;
3. For costs of suit incurred herein; and
4. For such other and further relief as the Court may deem just and

proper.

DATED: _©} 6] , 2021 By:

 

Ruben M. Ruiz
Attorney for Plaintiff - ALFREDO ORTIZ

PLAINTIFF DEMANDS A JURY TRIAL

DATED: ©\ 0 , 2021 By:

 

Ruben M. Ruiz
Attorney for Plaintiff - ALFREDO ORTIZ

 

COMPLAINT FOR DAMAGES

15

 
